Gulf South Bank Conference May 1, 2008 This presentation contains forward-looking statements, as defined byFederal securities laws, relating to present or future trends or factorsaffecting the operations, markets and products of First Security Group, Inc.These statements are provided to assist in the understanding of futurefinancial performance. Any such statements are based on currentexpectations and involve a number of risks and uncertainties. For adiscussion of factors that may cause such forward-looking statements todiffer materially from actual results, please refer to First Security’s mostrecent documents filed with the Securities and Exchange Commission. First Security undertakes no obligation to release revisions to theseforward-looking statements or reflect events or circumstances after thedate of this presentation. Forward-Looking Statements GAAP Reporting versusOperating Results This presentation contains references to operating results. Theseamounts and ratios are calculated using net operating income (net of tax)which excludes extraordinary items as defined by GAAP and non-recurring items.Furthermore and in accordance with SNL Financialpractice, the core efficiency ratio is calculated on a fully tax equivalentbasis excluding one-time and non-cash items.Since these items andtheir impact on First Security's performance are difficult to predict, FirstSecurity believes presentation of its financial measures excluding theimpact of these items is useful information and important for a completeunderstanding of its core operating results.Reconciliations for each corenumber are included in the first quarter earnings release which isavailable on First Security’s website, www.FSGBank.com. •Headquartered in Chattanooga, Tennessee •Over eight years in operation as First Security; founded inSeptember 1999 by current management team •Assets of $1.25 billion •39 banking offices and 5 loan/leasing offices inTennessee and north Georgia •Strategic focus on small to medium-sized owner-managed businesses and consumers . FSGI Corporate Profile FSGI Market Statistics •16.5 million shares outstanding •Listed on NASDAQ Global Market inAugust •Market capitalization of $149 million* •Institutions hold 31% of shares •Average daily trading volume (3 mos.)is 20,440 shares * Based on 4/22/08 closing price of $9.05 Management Team withExtensive In-Market Experience Name Title Age Years inBanking PreviousExperience Rodger Holley CEO 60 33 Pioneer Monty Montgomery COO 54 30 First American Chip Lusk CFO 40 18 Pioneer Larry Richey Senior Corp.Lending Officer 59 29 Bank of America David Haynes Senior Corp.Credit Officer 55 32 AmSouth Directors and executive management own 6.44% of FSGI ESOP owns 3.04% of FSGI Capitalizing on Recent BankConsolidations within Footprint Acquirer HQState Target Year Regions Financial Corp. AL AmSouth Bancorp. 2006 BB&T Corp NC First Citizens Bancorp 2006 SunTrust Banks Inc. GA National Commerce Financial Corp. 2004 Regions Financial Corp. AL Union Planters Corp. 2004 BB&T Corp NC BankFirst Corp. 2000 BB&T Corp. NC Hardwick Holding Co. 2000 AmSouth Bancorp. AL First American Corp. 1999 First American Corp. TN Pioneer 1998 We Target Dislocated Customers and Hire Their Bankers Organized into Six Regions •Regional bank presidents •Local decision-making •Local advisory boards •Local strategies and identities •Knowledge of local markets •Serve small and medium-sizedbusinesses within eachmarket •Customers get to know theirbankers ~
